Roger Billings plaint. agt William Rawson Defendt in an action of the case for breach of his promiss upon a bargain of Land by refuseing to give a legall deed of the twelfth part of the Farme sd Billings Lives on called Newberry Farme whereby the plaintife is greatly damnified with all other due damages according to attachmt datd July. 24° 1677. . . . The Jury . . . found for the plaint, that the Defendt do give him a good sufficient legall deed of Sale of the twelfth part of the Farme sd plaint. lives in called Newberry Farme and other lands mentioned according to promiss within one month or to pay two hundred pounds mony and costs of Court. [ 449 ] The Defendt appealed from this Judgement unto the next Court of Assistants and himselfe principall in £.200. and John Woodmansey and Joseph Webb Sureties in £.100. apeice acknowledged themselves respectiuely bound ... on condition the sd William Rawson should prosecute his appeale . . .
[ See case of Rawson v. Billing, above, p. 543, and Records of Court of Assistants, i. 96.]